Citation Nr: 1201269	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  09-06 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for deep vein thrombosis of the left lower extremity, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active duty service from April 1982 to June 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania that increased the rating assigned for deep venous thrombosis of the left lower extremity from noncompensable to 20 percent disabling, effective March 6, 2007 and denied entitlement to TDIU.  In July 2008 the Veteran submitted a notice of disagreement, with the 20 percent rating, the failure to assign an earlier effective date for the grant of service connection for deep venous thrombosis of the left lower extremity; the effective date for the assigned 20 percent rating; and denial of TDIU. 

In December 2010, the Board dismissed the appeal with regard to the effective date for the grant of service connection for deep vein thrombosis of the left lower extremity; and granted an effective date of December 27, 2006 for the 20 percent rating.  The Board remanded the claims for a rating in excess of 20 percent for deep thrombosis of the left lower extremity and TDIU.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's December 2010 remand instructed that a VA examination be conducted to determine the current level of impairment due to the service connected deep vein thrombosis of the left lower extremity.  Such an examination was requested in January 2011, however, the Veteran failed to report.  The Veteran's claims file reveals that on January 18, 2011, VA received a VA Form 21-22 Appointment of Veterans Service Organization as Claimant's Representative that included a new address for the Veteran.  The January 24, 2011 notice of examination was mailed to the Veteran's his former address.  Subsequent correspondence from VA was also mailed to the Veteran's former address and returned as undeliverable. 

The record suggests that the Veteran has not received notification of the scheduled January 2011 VA examination.  Another remand is required to ensure that a VA examination is conducted in accordance with the Board's December 2010 remand. 

The Veteran is notified that this examination is necessary to evaluate his claim.  The consequences of failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655. 

The December 2010 Board remand also directed the Agency of Original Jurisdiction (AOJ) to ask the Veteran to provide statements from the treatment providers who reportedly found the deep vein thrombosis of the left leg to be 100 percent disabling; or in the alternative to provide necessary releases and information so that VA can undertake to obtain such records.  The January 19, 2011 letter from VA requesting such evidence was sent to the Veteran's former address.

Finally, in December 2010, the Board remanded the Veteran's TDIU claim for referral of the issue to the VA Under Secretary for Benefits or the Director of VA's Compensation and Pension Service for consideration of a TDIU on an extraschedular basis, under 38 C.F.R. § 4.16(b).  The claims file has been returned to the Board without any indication that the AOJ has performed the actions directed in the Board's remand.  The Board has a duty under law to ensure that the RO complies with remand orders of the Board or the Court.  Stegall v. West, 11 Vet. App. 268 (1998). Therefore, the Board will again remand the case for the necessary actions.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to provide statements from the treatment providers who found the deep vein thrombosis of the left leg to be 100 percent disabling; or in the alternative to provide necessary releases and information so that VA can undertake to obtain such records. 

2.  After the completion of the development sought in #1, above, afford the Veteran an examination to determine the current level of impairment due to the service connected deep vein thrombosis of the left lower extremity.  

The examiner should specifically address: 

(a) whether there is persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema; 

(b) whether there is persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration; 

(c) whether there is persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; and 

(d) whether there is massive broad-like edema with constant pain at rest.  

These findings are needed to rate the disability in accordance with VA's Schedule for Rating Disabilities. 

The claims folder should be made available to the examiner for review; and the examiner should acknowledge such review in the examination report or in an addendum. 

The examiner should also provide an opinion as to whether the Veteran's service-connected deep vein thrombosis would prevent him from obtaining and retaining employment for which his high school education and experience as a general contractor would otherwise qualify him. 

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinions. 

A rationale should be given for all opinions. 

3.  The RO/AMC should review the examination report(s) to ensure that it (they) contain the information requested in this remand and are otherwise complete. 

4.  If the Veteran does not meet the percentage requirements for TDIU, the claim should be referred to the Director of VA's Compensation and Pension Service for consideration of entitlement to TDIU in accordance with 38 C.F.R. § 4.16(b) (2011). 

5.  If any benefit sought on appeal is not granted, the agency of original jurisdiction should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


